IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00239-CV

              IN THE MATTER OF THE MARRIAGE OF
            RONNIE F. EDWARDS AND TERRI C. EDWARDS



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-4288-4


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss stating that the parties have entered into

a Rule 11 agreement that requires her, among other things, to dismiss this appeal. See

TEX. R. APP. P. 42.1(a)(1). It seeks dismissal of this appeal with costs to be assessed

against the party incurring them.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 25, 2014
[CV06]




In re Marriage of Edwards                        Page 2